MAY 2008 AMENDMENT AGREEMENT
 
THIS MAY 2008 AMENDMENT AGREEMENT (this “Agreement”) is made as of May 30, 2008,
among Customer Acquisition Network Holdings, Inc., a Delaware corporation (the
“Company”), the Subsidiaries (as defined in the Buyer Note (as defined below)),
and Longview Marquis Master Fund, L.P., a British Virgin Islands limited
partnership (“Buyer”).
 
WITNESSETH:
 
WHEREAS, the Company, Buyer and Alpha Capital Anstalt, a Lichtenstein
corporation (“Alpha” and, together with Buyer, the “Original Buyers”), entered
into that certain Securities Purchase Agreement, dated as of November 15, 2007
(as amended, restated, supplemented or otherwise modified and in effect from
time to time, the “Purchase Agreement”), pursuant to which the Company issued to
the Original Buyers senior secured notes in an aggregate original principal
amount of $5,000,000 (such notes, together with any promissory notes or other
securities issued in exchange or substitution therefor or replacement thereof,
and as any of the same may be amended, restated, supplemented or otherwise
modified and in effect from time to time, each a “Note” and, collectively, the
“Notes”);
 
WHEREAS, on the date hereof, Note No. VAM-001 issued to Buyer in the principal
amount of $4,388,889.00 remains outstanding (the “Buyer Note”); and
 
WHEREAS, the Company and Buyer desire to amend the terms of the Buyer Note as
provided herein.
 
NOW, THEREFORE, in consideration of the agreements, provisions and covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each of the undersigned agrees as
follows:
 
1. Amendment of the Buyer Note.
 
a. Buyer hereby agrees with the Company that, subject to, and effective upon,
the receipt by Buyer of cash in the amount of $50,000 (the “Cash Amount”), by
wire transfer of immediately available funds in accordance with the instructions
set forth on Exhibit A hereto, from the Company by no later than 5:00 p.m. New
York time, on June 2, 2008 (such time and date, the “Payment Deadline”), the
definition of “Maturity Date” set forth in the Appendix to the Buyer Note shall
be amended to read in its entirety as follows:
 
“Maturity Date” means June 13, 2008.”
 
b. In the event that Buyer does not receive the Cash Amount by the Payment
Deadline, this Agreement shall be null and void and of no further force and
effect, and the Buyer Note shall not be amended in the manner set forth in this
Section 1 (i.e., the definition of “Maturity Date” in the Buyer Note shall
remain as originally set forth therein).
 
2. Representations and Warranties of the Company. The Company represents and
warrants to Buyer that:
 

--------------------------------------------------------------------------------


 
a. Authorization; Enforcement; Validity. Each of the Company and the
Subsidiaries has the requisite corporate power and authority to enter into and
perform its obligations under this Agreement and the Buyer Note (as amended
hereby). The execution and delivery of this Agreement by the Company and the
Subsidiaries and the consummation of the transactions contemplated hereby and
thereby and by the Buyer Note (as amended hereby) have been duly authorized by
the respective boards of directors of the Company and the Subsidiaries, and no
further consent or authorization is required by the Company, the Subsidiaries or
their respective boards of directors or shareholders. This Agreement has been
duly executed and delivered by the Company and each of the Subsidiaries, and
each of this Agreement and the Buyer Note (as amended hereby) constitutes a
valid and binding obligation of each of the Company and the Subsidiaries (as
applicable), enforceable against each of the Company and the Subsidiaries (as
applicable) in accordance with its terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.
 
b. Issuance of Securities. The amendment of the Buyer Note is exempt from
registration under the Securities Act of 1933, as amended, and applicable state
securities laws, based upon the representation made by Buyer herein that Buyer
is an “accredited investor.”
 
c. No Conflicts. The execution and delivery of this Agreement by each of the
Company and the Subsidiaries, the performance by each of the Company and the
Subsidiaries (as applicable) of their respective obligations hereunder and under
the Buyer Note (as amended hereby) and the consummation by each of the Company
and the Subsidiaries (as applicable) of the transactions contemplated hereby and
by the Buyer Note (as amended hereby) will not (i) result in a violation of the
certificate of incorporation or the bylaws of the Company or the organizational
documents of any Subsidiary; (ii) conflict with, or constitute a breach or
default (or an event which, with the giving of notice or lapse of time or both,
constitutes or would constitute a breach or default) under, or give to others
any right of termination, amendment, acceleration or cancellation of, or other
remedy with respect to, any agreement, indenture or instrument to which the
Company or any of the Subsidiaries is a party; or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws and regulations) applicable to the Company or any of the
Subsidiaries or by which any property or asset of the Company or any of the
Subsidiaries is bound or affected. Neither the Company nor any of the
Subsidiaries is required to obtain any consent, authorization or order of or,
except as required by Section 5 below, make any filing or registration with, any
court or governmental agency or any regulatory or self-regulatory agency in
order for it to execute, deliver or perform any of its obligations under, or
contemplated by, this Agreement or the Buyer Note (as amended hereby).
 
d. Outstanding Notes. As of the date hereof, the Buyer Note is the only Note
outstanding.
 
3. Representation and Warranties of Buyer. Buyer represents and warrants to the
Company that (a) Buyer is a validly existing limited partnership and has the
requisite limited partnership power and authority to enter into and perform its
obligations under this Agreement, (b) this Agreement has been duly and validly
authorized, executed and delivered on behalf of Buyer and is a valid and binding
agreement of Buyer, enforceable against Buyer in accordance with its terms, and
(c) Buyer is an “accredited investor” as that term is defined in Rule 501(a) of
Regulation D (as defined in the Purchase Agreement).
 
2

--------------------------------------------------------------------------------


 
4. Acknowledgment of the Company and the Subsidiaries. The Company and each of
the Subsidiaries hereby irrevocably and unconditionally acknowledge, affirm and
covenant to Buyer that:
 
a. Buyer is not in default under any of the Transaction Documents and has not
otherwise breached any obligations to the Company or any of the Subsidiaries;
and
 
b. there are no offsets, counterclaims or defenses to the Liabilities (as
defined in the Security Agreement (as defined in the Purchase Agreement)) or
Obligations (as defined in the Guaranty (as defined in the Purchase Agreement)),
including the liabilities and obligations of the Company under the Buyer Note
(as amended hereby), or to the rights, remedies or powers of Buyer in respect of
any of the Liabilities or Obligations or any of the Transaction Documents, and
the Company and each of the Subsidiaries agree not to interpose (and each does
hereby waive and release) any such defense, set-off or counterclaim in any
action brought by Buyer with respect thereto.
 
5. Covenants. Prior to 5:30 p.m., New York time, on the first Business Day (as
defined in the Buyer Note) following the date hereof, the Company shall file a
current report on Form 8-K (the “Amendment Form 8-K”) with the Securities and
Exchange Commission (the “SEC”), describing the terms of this Agreement and
including this Agreement as an exhibit thereto, in the form required by the
Securities Exchange Act of 1934, as amended. From and after the filing of this
Amendment Form 8-K with the SEC, Buyer shall not be in possession of any
material nonpublic information received from the Company or any of its
affiliates, officers, directors, employees or agents as a result of this
Agreement or any of the matters referred to herein.
 
6. Avoidance of Doubt. The parties hereto hereby agree, for the avoidance of
doubt, that (a) the term “Notes” as used in the Transaction Documents shall mean
the Buyer Note, as, and to the extent, amended by this Agreement, and (b) the
term “Liabilities” and “Obligations” as used in the Transaction Documents shall
include all liabilities and obligations of the Company under this Agreement,
under the Buyer Note (as amended hereby) and under the other Transaction
Documents, and each of the parties hereto agrees not to take any contrary
positions.
 
7. Reservation of Rights. Buyer has not hereby waived (a) any breach, default or
Event of Default that may be continuing under any of the Transaction Documents
or (b) any of Buyer’s rights or remedies arising from any such breach, default
or Event of Default or otherwise available under the Transaction Documents or at
law. Buyer expressly reserves all such rights and remedies.
 
8. Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. The successors and assigns of such entities shall include
their respective receivers, trustees or debtors-in-possession.
 
3

--------------------------------------------------------------------------------


 
9. Further Assurances. The Company hereby agrees from time to time, as and when
requested by Buyer, to execute and deliver or cause to be executed and
delivered, all such documents, instruments and agreements, including secretary’s
certificates, stock powers and irrevocable transfer agent instructions, and to
take or cause to be taken such further or other action, as Buyer may reasonably
deem necessary or desirable in order to carry out the intent and purposes of
this Agreement, the Buyer Note (as amended hereby) and the other Transaction
Documents.
 
10. Rules of Construction. All words in the singular or plural include the
singular and plural and pronouns stated in either the masculine, the feminine or
neuter gender shall include the masculine, feminine and neuter, and the use of
the word “including” in this Agreement shall be by way of example rather than
limitation.
 
11. Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT
OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
12. Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party. In the event that any signature to this Agreement
or any amendment hereto is delivered by facsimile transmission or by e-mail
delivery of a “.pdf” format data file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof. No party hereto shall raise the use of
a facsimile machine or e-mail delivery of a “.pdf” format data file to deliver a
signature to this Agreement or any amendment hereto or the fact that such
signature was transmitted or communicated through the use of a facsimile machine
or e-mail delivery of a “.pdf” format data file as a defense to the formation or
enforceability of a contract, and each party hereto forever waives any such
defense.
 
4

--------------------------------------------------------------------------------


 
13. Section Headings. The section headings herein are for convenience of
reference only, and shall not affect in any way the interpretation of any of the
provisions hereof.
 
14. No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rule of strict construction will be applied against any party.
 
15. Merger. This Agreement, the Buyer Note (as amended hereby) and the other
Transaction Documents represent the final agreement of each of the parties
hereto with respect to the matters contained herein and may not be contradicted
by evidence of prior or contemporaneous agreements, or prior or subsequent oral
agreements, among any of the parties hereto. Except as expressly set forth in
this Agreement, in the Buyer Note (as amended hereby) and the other Transaction
Documents, neither the Company nor Buyer makes any representation, warranty,
covenant or undertaking with respect to such matters.
 
16. Interpretative Matters. Unless the context otherwise requires, (i) all
references to Sections, Schedules, Appendices or Exhibits are to Sections,
Schedules, Appendices or Exhibits contained in or attached to this Agreement,
(b) words in the singular or plural include the singular and plural and pronouns
stated in either the masculine, the feminine or neuter gender shall include the
masculine, feminine and neuter, (c) the words “hereof,” “herein” and words of
similar effect shall reference this Agreement in its entirety, and (d) the use
of the word “including” in this Agreement shall be by way of example rather than
limitation.
 
17. Reaffirmation. Each of the Company and the Subsidiaries as issuer, debtor,
grantor, pledgor, mortgagor, guarantor or assignor, or in other any other
similar capacity in which such Person grants liens or security interests in its
property or otherwise acts as accommodation party or guarantor, as the case may
be, hereby (i) acknowledges and agrees that it has reviewed this Agreement, (ii)
ratifies and reaffirms all of its obligations, contingent or otherwise, under
each of the Transaction Documents, including the Buyer Note (as amended hereby)
to which it is a party (after giving effect hereto) and (iii) to the extent such
Person granted liens on or security interests in any of its property pursuant to
any such Transaction Document as security for or otherwise guaranteed the
Liabilities under or with respect to the Transaction Documents, ratifies and
reaffirms such guarantee and grant of security interests and liens and confirms
and agrees that such security interests and liens hereafter secure all of the
Liabilities as amended hereby. Each of the Company and the Subsidiaries hereby
consents to this Agreement and acknowledges that each of the Transaction
Documents, including the Buyer Note (as amended hereby), remains in full force
and effect and is hereby ratified and reaffirmed.
 
[Remainder of page intentionally left blank; Signature page follows]
 
5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by each
of the undersigned as of the date first above written.
 

        COMPANY:      
CUSTOMER ACQUISITION NETWORK HOLDINGS, INC.
        By:   /s/ Michael D. Mathews   Name: Michael D. Mathews   Title: CEO

 

        SUBSIDIARIES:      
CUSTOMER ACQUISITION NETWORK, INC.
        By:   /s/ Michael D. Mathews   Name: Michael D. Mathews   Title: CEO

 

       
DESKTOP ACQUISITION SUB, INC.
      By:   /s/ Michael D. Mathews   Name: Michael D. Mathews   Title: CEO

 
6

--------------------------------------------------------------------------------


 

        BUYER:      
LONGVIEW MARQUIS MASTER FUND, L.P.
        By:   Viking Asset Management, LLC   Its: Investment Advisor         By:
/s/ S. Michael Rudolph   Name: S. Michael Rudolph   Title: Chief Financial
Officer

 
7

--------------------------------------------------------------------------------

